ORDER
The Disciplinary Review Board having recommended that LUIS OSCAR BELTRE, formerly of JERSEY CITY, who was *191admitted to the bar of this State in 1982, be publicly reprimanded for his failure to prosecute an appeal, in violation of RPC 1.1, RPC 1.3, and RPC 1.4, and having further recommended that LUIS OSCAR BELTRE be suspended for three months for: 1) practicing law in this State while on the ineligible list, in violation of RPC 5.5(a), 2) failing to maintain trust and business accounts in compliance with R. 1:21-6, 3) failing to meet the bona fide office requirements of R. 1:21-1, and failing to cooperate in the ethics proceedings, in violation of RPC 8.1(b), and the Office of Attorney Ethics having informed this Court that respondent has failed to cooperate in an ethics committee investigation of a grievance alleging that respondent has failed to satisfy a lien notwithstanding his receipt of escrow funds for that purpose; and good cause appearing,
It is ORDERED that the findings set forth in the two reports of the Disciplinary Review Board are hereby adopted and LUIS OSCAR BELTRE is suspended from the practice of law for three months, effective immediately and until further order of the Court; and it is further
ORDERED that any restoration of LUIS OSCAR BELTRE to the practice of law is subject to the outcome of the’ ethics proceedings yet pending against him; and it is further
ORDERED that LUIS OSCAR BELTRE be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.